Detailed Action
The present application is being examined under the pre-AIA  first to invent provisions.

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: (FP 7.20)
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Abe (US 20100001983 A1) in view of Koyama (US 20020047581 A1).

Regarding claim 2, Abe (e.g., Fig. 14) discloses a light-emitting device comprising: a pixel (pixel 10 as shown in Fig. 14) comprising: 
a first transistor (transistor D-TFT); 
a second transistor (transistor TFT3); 
a third transistor (transistor TFT1); 
a fourth transistor (transistor TFT2); 
a fifth transistor (transistor TFT4); 
a capacitor (capacitor C); and 
a light-emitting element (OLED), 
wherein one of a source and a drain of the first transistor (transistor D-TFT) is electrically connected to the light-emitting element (OLED) and a first electrode of the capacitor (capacitor C), 
wherein the other of the source and the drain of the first transistor (transistor D-TFT) is electrically connected to a first wiring (signal line VS), 
wherein a gate of the first transistor (transistor D-TFT) is electrically connected to one of a source and a drain of the third transistor (transistor TFT1), 
wherein one of a source and a drain of the second transistor (transistor TFT3) is electrically connected to a second wiring (signal line DL), 
wherein the other of the source and the drain of the second transistor (transistor TFT3) is electrically connected to one of a source and a drain of the fourth transistor (transistor TFT2), 
wherein a gate of the second transistor (transistor TFT3) is electrically connected to a first gate wiring (signal line connected to SL1), 
wherein a gate of the fourth transistor (transistor TFT2) is electrically connected to a second gate wiring (signal line connected to SL2), 
wherein one of a source and a drain of the fifth transistor (transistor TFT4) is electrically connected to the first electrode of the capacitor (capacitor C), 
wherein a gate of the fifth transistor (transistor TFT4) is electrically connected to a third gate wiring (signal line connected to SL2).
Abe does not disclose wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film, wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film, and wherein in a top view, the channel formation region of the first transistor has a bent part. Abe (e.g., Fig. 14) discloses the first transistor (transistor D-TFT) is a driving transistor and the fifth transistor (transistor TFT4) is an emission control switch. Similar to Abe, Koyama (e.g., Fig. 1) discloses a light-emitting device similar to that disclosed by Abe, comprising a driving transistor 104 and an emission control transistor 105 (e.g., Fig. 1). Koyama (e.g., Figs. 20-23) further discloses wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film (e.g., Figs. 20-23; channel region of the driving transistor 104 including a source region, a gate region, and a drain region of a semiconductor layer), wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film (e.g., Figs. 20-23; channel region of the emission control transistor 105 including a source region, a gate region, and a drain region of the semiconductor layer), and wherein in a top view, the channel formation region of the first transistor has a bent part (e.g., Fig. 20 shows a top view, the channel region of the driving transistor 104 includes a bent part near the source region connecting with signal line Vi). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Koyama to design and fabricate the pixel circuit of the OLED display device of Abe. The combination/motivation would be to provide a light emitting device capable of reducing the luminance variations of the OLEDs and obtaining a consistent luminance.

Regarding claim 3, Abe in view of Koyama discloses the light-emitting device according to claim 2, Abe (e.g., Fig. 14) discloses wherein a potential of an image signal is applied to the second wiring (image signal is applied to data line DL).

Regarding claim 4, Abe in view of Koyama discloses the light-emitting device according to claim 2, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises silicon ([0410]; semiconductor film comprising silicon).

Regarding claim 5, Abe in view of Koyama discloses the light-emitting device according to claim 2, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises polycrystalline silicon ([0416]; semiconductor film comprising polycrystalline silicon).

Regarding claim 6, Abe in view of Koyama discloses the light-emitting device according to claim 2, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors (transistor D-TFT and TFT1-TFT4) have a same polarity (e.g., Fig. 14).

Regarding claim 7, Abe in view of Koyama discloses the light-emitting device according to claim 2, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors are n-channel transistors (e.g., Fig. 14; transistor D-TFT and TFT1-TFT4 are n-channel transistors).

Regarding claim 9, Abe (e.g., Fig. 14) discloses a light-emitting device comprising: 
a pixel (pixel 10 as shown in Fig. 14) comprising: 
a first transistor (transistor D-TFT); 
a second transistor (transistor TFT3); 
a third transistor (transistor TFT1); 
a fourth transistor (transistor TFT2); 
a fifth transistor (transistor TFT4); 
a capacitor (capacitor C); and 
a light-emitting element (OLED), 
wherein one of a source and a drain of the first transistor (transistor D-TFT) is electrically connected to the light-emitting element (OLED), a first electrode of the capacitor (capacitor C), and one of a source and a drain of the fifth transistor (transistor TFT4), 
wherein the other of the source and the drain of the first transistor (transistor D-TFT) is electrically connected to a first wiring (signal line VS), wherein a gate of the first transistor (transistor D-TFT) is electrically connected to one of a source and a drain of the third transistor (transistor TFT1), 
wherein one of a source and a drain of the second transistor (transistor TFT3) is electrically connected to a second wiring (signal line DL), 
wherein the other of the source and the drain of the second transistor (transistor TFT3) is electrically connected to one of a source and a drain of the fourth transistor (transistor TFT2), 
wherein a gate of the second transistor (transistor TFT3) is electrically connected to a first gate wiring (signal line connected to SL1), 
wherein a gate of the fourth transistor (transistor TFT2) is electrically connected to a second gate wiring (signal line connected to SL2), 
wherein the one of the source and the drain of the fifth transistor (transistor TFT4) is electrically connected to the first electrode of the capacitor (capacitor C), 
wherein a gate of the fifth transistor (transistor TFT4) is electrically connected to a third gate wiring (signal line connected to SL2).

Abe does not disclose wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film, wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film, and wherein in a top view, the channel formation region of the first transistor has a bent part. Abe (e.g., Fig. 14) discloses the first transistor (transistor D-TFT) is a driving transistor and the fifth transistor (transistor TFT4) is an emission control switch. Similar to Abe, Koyama (e.g., Fig. 1) discloses a light-emitting device similar to that disclosed by Abe, comprising a driving transistor 104 and an emission control transistor 105 (e.g., Fig. 1). Koyama (e.g., Figs. 20-23) further discloses wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film (e.g., Figs. 20-23; channel region of the driving transistor 104 including a source region, a gate region, and a drain region of a semiconductor layer), wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film (e.g., Figs. 20-23; channel region of the emission control transistor 105 including a source region, a gate region, and a drain region of the semiconductor layer), and wherein in a top view, the channel formation region of the first transistor has a bent part (e.g., Fig. 20 shows a top view, the channel region of the driving transistor 104 includes a bent part near the source region connecting with signal line Vi). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Koyama to design and fabricate the pixel circuit of the OLED display device of Abe. The combination/motivation would be to provide a light emitting device capable of reducing the luminance variations of the OLEDs and obtaining a consistent luminance.

Regarding claim 10, Abe in view of Koyama discloses the light-emitting device according to claim 9, Abe (e.g., Fig. 14) discloses wherein a potential of an image signal is applied to the second wiring (image signal is applied to data line DL).

Regarding claim 11, Abe in view of Koyama discloses the light-emitting device according to claim 9, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises silicon ([0410]; semiconductor film comprising silicon).

Regarding claim 12, Abe in view of Koyama discloses the light-emitting device according to claim 9, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises polycrystalline silicon ([0416]; semiconductor film comprising polycrystalline silicon).

Regarding claim 13, Abe in view of Koyama discloses the light-emitting device according to claim 9, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors (transistor D-TFT and TFT1-TFT4) have a same polarity (e.g., Fig. 14).

Regarding claim 14, Abe in view of Koyama discloses the light-emitting device according to claim 9, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors are n-channel transistors (e.g., Fig. 14; transistor D-TFT and TFT1-TFT4 are n-channel transistors).

Regarding claim 16, Abe (e.g., Fig. 14) discloses a light-emitting device comprising: a pixel (pixel 10 as shown in Fig. 14) comprising: 
a first transistor (transistor D-TFT); 
a second transistor (transistor TFT3); 
a third transistor (transistor TFT1); 
a fourth transistor (transistor TFT2); 
a fifth transistor (transistor TFT4); 
a capacitor (capacitor C); and 
a light-emitting element (OLED),  
wherein one of a source and a drain of the first transistor (transistor D-TFT) is electrically connected to one of a source and a drain of the fifth transistor (transistor TFT4), 
wherein the other of the source and the drain of the first transistor (transistor D-TFT) is electrically connected to a first wiring (signal line VS), 
wherein a gate of the first transistor (transistor D-TFT) is electrically connected to one of a source and a drain of the third transistor (transistor TFT1), 
wherein one of a source and a drain of the second transistor (transistor TFT3) is electrically connected to a second wiring (signal line DL), 
wherein the other of the source and the drain of the second transistor (transistor TFT3) is electrically connected to one of a source and a drain of the fourth transistor (transistor TFT2), 
wherein a gate of the second transistor (transistor TFT3) is electrically connected to a first gate wiring (signal line connected to SL1), 
wherein a gate of the fourth transistor (transistor TFT2) is electrically connected to a second gate wiring (signal line connected to SL2), 
wherein the one of the source and the drain of the fifth transistor (transistor TFT4) is electrically connected to a first electrode of the capacitor (capacitor C), 
wherein the first electrode of the capacitor (capacitor C) is electrically connected to the light- emitting element (OLED), 
wherein a gate of the fifth transistor (transistor TFT4) is electrically connected to a third gate wiring (signal line connected to SL2).
Abe does not disclose wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film, wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film, and wherein in a top view, the channel formation region of the first transistor has a bent part. Abe (e.g., Fig. 14) discloses the first transistor (transistor D-TFT) is a driving transistor and the fifth transistor (transistor TFT4) is an emission control switch. Similar to Abe, Koyama (e.g., Fig. 1) discloses a light-emitting device similar to that disclosed by Abe, comprising a driving transistor 104 and an emission control transistor 105 (e.g., Fig. 1). Koyama (e.g., Figs. 20-23) further discloses wherein a channel formation region of the first transistor is provided in a first region of a first semiconductor film (e.g., Figs. 20-23; channel region of the driving transistor 104 including a source region, a gate region, and a drain region of a semiconductor layer), wherein a channel formation region of the fifth transistor is provided in a second region of the first semiconductor film (e.g., Figs. 20-23; channel region of the emission control transistor 105 including a source region, a gate region, and a drain region of the semiconductor layer), and wherein in a top view, the channel formation region of the first transistor has a bent part (e.g., Fig. 20 shows a top view, the channel region of the driving transistor 104 includes a bent part near the source region connecting with signal line Vi). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from Koyama to design and fabricate the pixel circuit of the OLED display device of Abe. The combination/motivation would be to provide a light emitting device capable of reducing the luminance variations of the OLEDs and obtaining a consistent luminance.

Regarding claim 17, Abe in view of Koyama discloses the light-emitting device according to claim 16, Abe (e.g., Fig. 14) discloses wherein a potential of an image signal is applied to the second wiring (image signal is applied to data line DL).

Regarding claim 18, Abe in view of Koyama discloses the light-emitting device according to claim 16, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises silicon ([0410]; semiconductor film comprising silicon).

Regarding claim 19, Abe in view of Koyama discloses the light-emitting device according to claim 16, Abe (e.g., Fig. 14) discloses wherein the first semiconductor film comprises polycrystalline silicon ([0416]; semiconductor film comprising polycrystalline silicon).

Regarding claim 20, Abe in view of Koyama discloses the light-emitting device according to claim 16, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors (transistor D-TFT and TFT1-TFT4) have a same polarity (e.g., Fig. 14).

Regarding claim 21, Abe in view of Koyama discloses the light-emitting device according to claim 16, Abe (e.g., Fig. 14) discloses wherein the first to fifth transistors are n-channel transistors (e.g., Fig. 14; transistor D-TFT and TFT1-TFT4 are n-channel transistors).

5.	Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Abe (US 20100001983 A1) in view of Koyama (US 20020047581 A1) and further in view of You (US 20100019996 A1).

Regarding claims 8, 15, and 22, Abe in view of Koyama discloses the light-emitting device according to claim 2, 9, and 16, respectively, but does not discloses wherein at least the first transistor comprises a back gate. However, You (e.g., Figs. 1 and 20) discloses a light emitting device, wherein at least the first transistor comprises a back gate (e.g., Figs. 1 and 20; driving transistor Qd can be a single gate TFT or a double gate transistor comprising a back gate). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching from You to the pixel circuit of the OLED display device of Abe in view of Koyama. The combination/motivation would be to provide alternative design choices of driving transistors of OLED pixel circuits. In addition, a driving transistor with a back gate is capable of controlling its threshold voltage for driving an OLED.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691